Citation Nr: 0717931	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
2000, for the assignment of a 20 percent rating for gunshot 
wound, muscle group VI, left arm, moderate.  

2.  Entitlement to an effective date earlier than August 24, 
2000, for the assignment of a 10 percent rating for 
amputation, terminal interphalangeal joint, right ring finger 
and limitation of extension to 10 degrees distal 
interphalangeal joint, right middle finger, residuals of 
shell fragment wound.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1969.  He was awarded a Purple Heart, Silver Star, 
and Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2003, the veteran testified at a personal hearing 
before a hearing officer at the RO.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the veteran is afforded his right 
to compliance with the remand of April 2005.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

As explained in the April 2005 remand, the Board may not 
properly review the veteran's claims on appeal until the 
inextricably intertwined claims for clear and unmistakable 
error are adjudicated by the RO.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision is rendered on the other issue.  In a July 2001 
letter, the veteran contended that in the past, his service-
connected disabilities were not "correctly evaluated."  He 
reiterated this contention in a letter dated in September 
2006.  The veteran seeks an effective date of the day after 
the date he was separated from active service in December 
1969.  On remand, the RO must adjudicate this claim for clear 
and unmistakable error in the March 1970 decision.  

Accordingly, the case is REMANDED for the following action:

1.  In a rating decision, adjudicate the 
issues of whether there was clear and 
unmistakable error in the rating decision 
dated March 17, 1970, that assigned a 10 
percent rating for a gunshot wound, muscle 
group VI, left arm, moderate, and a 
noncompensable rating for amputation, 
terminal interphalangeal joint, right 
finger and limitation of extension to 10 
degrees distal interphalangeal joint, 
right middle finger, residuals of shell 
fragment wound.  Notify the veteran and 
his representative of this decision and of 
his appellate rights.  The veteran and his 
representative are hereby notified that 
the Board does not have jurisdiction to 
review an issue unless VA receives a 
timely notice of disagreement and 
substantive appeal.  See U.S.C.A. § 
7105(a) (West 2002).  

2.  Thereafter, readjudicate the earlier 
effective date claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

